Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, taken either alone or in combination, does not teach the claimed invention as recited. Applicant’s Arguments and amendments submitted on 9/21/2020 were considered sufficient to overcome the rejections. 
Edwards (US 20140190988) teaches of a cylinder, piston, and piston support part (see [0010], [0013] and Figure 1), a nozzle (30), urging spring (24) for moving the piston in the delivery direction, moving mechanism comprising a main gear, motor, and pinion (see 12, 13, 18) for moving the piston in the force accumulation direction, and a coupling protrusion (36) having a delivery path for delivering the high pressure air (wherein air exits out of 32). However, Edwards does not explicitly teach that the end portion of the piston support part formed as a closed surface forms a closed space with wherein when an opposed surface of the piston facing the closed surface is moved in the delivery direction away from the delivery path, a space closed by the inner surface including the closed surface of the piston support part and the opposed surface of the piston is formed. Modification of Edwards to include this feature would require extensive reconstruction of the delivery pathways and piston movements, which would be considered hindsight to arrive at the claimed invention. 
Bristow (US 5083339), a newly added reference to prosecution, was found during an updated search of the claimed invention. Bristow teaches an apparatus for cleaning a surface of a vehicle, wherein the apparatus comprises a housing (16), nozzle arms (14) communicating via the delivery path of duct (30; see Col. 3, lines 3-30), air motor (18), piston (44) operating in cylinder portion (46), gear chamber (50), toothless portions of the gear (see Figure 10), pinion gear (52), and rack (48). However, Bristow does not teach the piston surface forms a space with the closed area of the piston support structure when moved in the delivery direction away from the delivery path, i.e. wherein when an opposed surface of the piston facing the closed surface is moved in the delivery direction away from the delivery path, a space closed by the inner surface including the closed surface of the piston support part and the opposed surface of the piston is formed. Modification of Bristow to teach this limitation would require extensive modification of the pathways used to deliver air and cleaning fluid, and doing so would be considered hindsight as a result. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723